ITEMID: 001-61743
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2004
DOCNAME: CASE OF POLITIKIN v. POLAND
IMPORTANCE: 4
CONCLUSION: Preliminary objection dismissed (victim);Violation of Art. 6-1;Non-pecuniary damage - financial award
JUDGES: Nicolas Bratza
TEXT: 4. The applicant was born in 1942 and lives in Warsaw.
5. On 21 March 1994 the Municipal Housing Board for WarsawŻoliborz (Zarząd Budynków Komunalnych ”Żoliborz”) lodged with the Warsaw District Court (Sąd Rejonowy) a civil action against the applicant. The plaintiff sought to terminate the payment of an annuity (renta wyrównawcza) to the applicant.
6. The trial court held hearings on 7 July, 19 October, 12 December 1994 and 9 February 1995.
7. On 20 February 1995 the District Court exempted the applicant from the court-fees.
8. On 5 March 1996 the court held a hearing.
9. On 23 December 1997 the trial court, sitting in camera, ordered an expert opinion. The opinion was submitted to the court in June 1998.
10. On 9 March 1999 the court held a hearing.
11. On 7 July 2000 the trial court ordered a supplementary expert opinion.
12. On 17 July 2001 the trial court decided to exempt the applicant from the costs of the expert opinion.
13. On 20 August 2002 the expert submitted his opinion to the court.
14. On 23 October 2002 the court held a hearing.
15. On 19 November 2002 the Warsaw District Court gave judgment in which it dismissed the plaintiff's claim and increased the applicant's annuity.
16. The parties did not appeal against it and the judgment became final.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
